People v Andre (2019 NY Slip Op 00185)





People v Andre


2019 NY Slip Op 00185


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Webber, Kahn, JJ.


8081 Ind.5234/13

[*1]The People of the State of New York,	 Respondent,
vJean Andre, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Carl S. Kaplan of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Anthony J. Ferrara, J.), rendered March 3, 2017, convicting defendant, after a jury trial, of robbery in the third degree and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's determinations concerning identification and credibility. The victim's testimony was extensively corroborated by other evidence, such as that other persons pursued defendant, without losing sight of him for any significant time, from the crime scene until the point of his capture.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK